Darden, Judge
(concurring):
I concur in the affirmance of the board of review’s decision. I disapprove, however, the unrestricted use of affidavits to contest on appeal the adequacy of a guilty plea case because of an alleged defect that was known or should have been known at the time of trial. Where a defense is available, it should be asserted and decided initially at the trial level. Cf. United States v Roberts, 7 USCMA 322, 22 CMR 112; United States v Chancelor, 16 USCMA 297, 36 CMR 453; United States v Boberg, 17 USCMA 401, 38 CMR 199.